Citation Nr: 0923039	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  03-24 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as due to exposure to an herbicide agent. 

2.  Entitlement to an increased evaluation in excess of 10 
percent for hepatitis C prior to March 7, 2008.

3.  Entitlement to an increased evaluation in excess of 20 
percent for hepatitis C from March 7, 2008.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to May 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied service connection for a 
skin rash, to include as due to exposure to Agent Orange; and 
a June 2007 rating decision which continued a 10 percent 
evaluation for hepatitis C.  The Board has merged the two 
issues on appeal.

The Veteran testified at a November 2004 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the appeal for service connection for a 
skin rash to the RO for further development in May 2005.  In 
a March 2007 decision, the Board affirmed the RO's denial of 
service connection for a skin rash, to include as due to 
exposure to an herbicide agent.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  In October 2007, the Court vacated 
that Board's decision and remanded the case to the Board for 
readjudication in compliance with a September 2007 Joint 
Motion.  

In an April 2008 Supplemental Statement of the case, the RO 
granted an increased 20 percent rating for hepatitis C, 
effective March 7, 2008.  

In February 2009, additional evidence was added to the record 
on the Veteran's behalf.  This evidence had not been 
previously considered by the AOJ.  By VA letter dated in 
April 2009, the Board contacted the Veteran and informed him 
that he had the right to either have the new evidence 
considered by the RO in the first instance or he could waive 
this right and have the Board proceed with this appeal.  
Additional evidence was again added to the record on the 
Veteran's behalf.  In an April 2009 response letter, the 
Veteran indicated that he wished to have the case remanded to 
the AOJ for review of the new evidence submitted.  In a 
subsequent April 2009 correspondence, however, the Veteran 
and his representative indicated that they waived the right 
to have the case remanded to the AOJ, and wished to proceed 
with adjudication of the appeal.  The case is therefore, 
before the Board for review.


FINDINGS OF FACT

1.  The Veteran's skin rash is not show to be etiologically 
related to active service. 

2.  Prior to March 7, 2008, objective medical evidence does 
not reflect symptoms of anorexia; the Veteran did not require 
dietary restriction or continuous medication for control of 
hepatitis C; and objective medical evidence does not 
establish incapacitating episodes having a total duration of 
at least two weeks during the prior 12-month period.

3.  From March 7, 2008, objective medical evidence does not 
reflect symptoms of anorexia, with minor weight loss and 
hepatomegaly; incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks, during the 
past 12-month period; or cirrhosis with portal hypertension 
and splenomegaly consistent with a higher evaluation for 
hepatitis C.


CONCLUSIONS OF LAW

1.  A skin rash was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Prior to March 7, 2008, the criteria for an evaluation in 
excess of 10 for hepatitis C have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.114, Diagnostic Codes 7312, 7354 (2008).

3.  From March 7, 2008, the criteria for an evaluation in 
excess of 20 for hepatitis C have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.114, Diagnostic Codes 7312, 7354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

July 2003, October 2006, March 2007, and April 2008 letters 
informed the Veteran of the evidence necessary to 
substantiate his claims, evidence VA would reasonably seek to 
obtain, and information and evidence for which the Veteran 
was responsible.  

An October 2006 letter provided the Veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date for service connection for a skin 
rash.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  This notice was not received prior to the initial 
adjudication of the Veteran's claim.  However, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There 
is no indication that any notice deficiency reasonably 
affects the outcome of this case. Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

An April 2008 notice letter provided the Veteran with VCAA 
notice in accordance with Vazquez-Flores v. Peake.   This 
fully compliant VCAA notice was not received prior to the 
initial rating decision.  Despite any inadequate notice 
timing, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO readjudicated the 
case in an October 2008 supplemental statement of the case 
(SSOC), thus curing any deficiency in VCAA notice timing.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a statement of the case (SOC) or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Id.  

The Veteran's service treatment records, Board hearing 
transcripts, VA and private treatment records, and VA 
examinations have been associated with the claims file.  The 
Board notes that service treatment records do not contain 
clinical treatment notes.  In cases where the Veteran's 
service treatment records are unavailable through no fault of 
his own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
This heightened duty includes the obligation to search for 
alternate medical records.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  The RO made an additional request for the 
Veteran's complete service treatment records.  A June 2006 
response indicates that all service treatment records were 
previously furnished.  Thus, the Board finds that all 
available service treatment records have been associated with 
the claims file.  VA examinations have been completed, and 
the Board has considered the Veteran's hearing testimony in 
regard to the present appeal.  VA has provided the Veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
Veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.



B.  Law and Analysis

1.  Skin Rash

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).  In order to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  

VA regulations provide that the following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2008). VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

The Veteran's form DD-214 shows that he had service in 
Vietnam from May 1968 to May 1969; thus, he is presumed to 
have been exposed to an herbicide agent during service.

A July 2006 VA examination reflects current diagnoses of 
dermatomycosis, tinea unguium, tinea pedis, and seborrheic 
dermatitis.  As the Veteran's claimed disability is not 
included in the above-indicated diseases associated with 
exposure to an herbicide agent, presumptive service 
connection is not warranted.  Even though presumptive service 
connection is not warranted, the Veteran is not precluded 
from establishing service connection for a diagnosed 
disability with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Service medical records include only a January 1967 pre-
induction examination, which did not note any skin problems 
prior to service.  As previously noted, the majority of the 
Veteran's service treatment records are not available.  

VA treatment records reflect a May 2001 diagnosis of 
athlete's foot.  An October 2001 VA treatment note shows that 
the skin was benign except for a faint red rash on his 
forehead; the Veteran reported that it had been present since 
he was in Vietnam.  In March 2002, more than 30 years after 
the Veteran's separation from service, a VA treatment note 
indicated that the Veteran had a facial rash that showed up 
approximately one year earlier and excess dead skin on his 
right hand.  He was diagnosed with atopic dermatitis versus 
seborrheic dermatitis.  A later March 2002 note indicates 
that the Veteran may have had rosacea of the face.  A March 
2009 VA treatment report noted that the Veteran had constant 
dry skin on the face and around the scalp.  VA treatment 
records do not reflect any other treatment for a skin 
disorder.  

A July 2006 VA examination shows that the Veteran reported 
having a rash on the right hand and both feet since he was in 
Vietnam.  A physical examination was completed and the 
Veteran as diagnosed with dermatomycosis, tinea unguium, 
tinea pedis, and seborrheic dermatitis.  The Veteran had 
scaling in the forehead, eyebrows, and nasal fold, which he 
reported having since he was in Vietnam in the 1960s.  The 
examiner diagnosed the Veteran with seborrheic dermatitis.

In a September 2006 addendum, the July 2006 VA examiner 
stated that the claims file was reviewed at the time of the 
examination.  The examiner stated, as there was no evidence 
of a skin condition in service, it is not likely that these 
conditions are due to incidents in service.  The examiner 
stated that dermatomycosis, tinea unguium of the hands and 
feet, and tinea pedis are caused by fungus, which is not 
likely facilitated by Agent Orange.  The examiner further 
stated that there was no evidence to conclude seborrheic 
dermatitis is caused by exposure to Agent Orange.

The record does not contain objective medical evidence of a 
skin disorder until 2001, many years following the Veteran's 
separation from service.  Although clinical service treatment 
reports are not available, the Board has considered the 
Veteran's lay statements in support of his claim.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra.  
 
An October 2001 VA Agent Orange examination shows that the 
Veteran reported having a rash on his forehead since Vietnam.  
In March 2002, the Veteran reported that he had a facial rash 
which showed up one year prior, apparently in 2001.  During a 
November 2004 Board hearing, the Veteran reported that he 
developed a skin condition on his face after he turned 50.  

During a November 2004 Board hearing, the Veteran reported 
that he "might have gotten" Agent Orange on his hands while 
he was in service.  He reported that he had been diagnosed 
with dermatitis of the hands.  He stated that his skin 
condition became apparent to him after he got out of service 
in 1970.  He stated that his hands had been like that since 
1971.  The Veteran stated that he sought treatment after 
service and was diagnosed with a skin rash or dermatitis.  He 
reported that his skin condition had been appearing ever 
since Vietnam, since he got out of service.  
In an October 2006 statement in support of his claim, the 
Veteran reported that he went to a skin specialist in July 
2006, and the doctor stated that he had probably contracted 
this disease while in Vietnam.  The Veteran reported in this 
same statement, however, that his symptoms did not occur 
until he was out of service, around May 1970.  

In an April 2009, the Veteran submitted internet information 
on tinea pedis and manuum, and stated that these symptoms 
resembled those symptoms he believed to be caused by his 
Vietnam exposure to Agent Orange. 

The Veteran, in this case, is competent to report the 
presence of a skin rash, as the nature of the condition is 
observable and identifiable by lay people.  The Veteran, 
however, is not competent to make a medical conclusion 
regarding etiology; thus, his statements relating his present 
skin condition to Agent Orange exposure are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Although the Veteran is competent to report that he had a 
skin rash since service; the Board finds that the Veteran's 
reports of in-service incurrence of a skin condition are not 
the most credible evidence in this case.  

The Veteran has provided inconsistent statements in his VA 
examinations, VA treatment records, hearing transcript, and 
other lay statements regarding the approximate date of onset 
of a facial skin rash.  The Veteran has reported having the 
rash since service, but he has also reported in VA treatment 
records that a facial rash appeared around 2001, or after he 
turned 50.  This would have been over 30 years after the 
Veteran's separation from service.  In various lay 
statements, the Veteran has reported that he has had a skin 
rash on his hands and feet since service; however, the 
Veteran specified in many of these statements that his skin 
rash did not appear or did not become apparent until after 
his separation from service.  

Because of inconsistencies in the Veteran's statements with 
respect to the date of onset, and the absence of medical 
evidence of any skin disability prior to 2001, the Board 
finds that the Veteran's statements are not sufficient to 
establish service connection in this case.  Further, some of 
Veteran's lay statements appear to indicate that his skin 
rash appeared after service, and not while he was in service.  
Competent medical evidence does not establish the presence of 
a diagnosed skin disability until 2001, over 30 years after 
the Veteran's separation from service.  There is no credible 
evidence of continuity of skin symptomatology since service.  

A July 2006 VA opinion shows that the Veteran's currently 
diagnosed skin disorders are not related to service, or to 
Agent Orange exposure in service.  The Board finds that the 
July 2006 VA opinion is probative in this case.  According to 
CAVC, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board.  Id.  The VA examiner 
provided reasons and bases for his opinion based on a 
previous examination and interview of the Veteran, and on the 
Veteran's clinical presentation and current diagnoses.  This 
opinion is not contradicted by any other medical evidence, 
and is supported by medical evidence of record.  

The record on appeal does not contain credible evidence of 
in-service incurrence of a current skin condition.  Thus, the 
Board finds that service connection for a skin rash is not 
warranted.



2.  Hepatitis C

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration.  Because the RO 
granted an increased 20 percent evaluation effective March 7, 
2008 the Board will evaluate the level of disability both 
prior to and from March 7, 2008.

Hepatitis C (or non-A, non-B hepatitis), with serologic 
evidence of hepatitis C infection and the following signs and 
symptoms due to hepatitis C infection, is rated under 38 
C.F.R. § 4.114, Diagnostic Code 7354.  

A 10 percent evaluation is assigned with evidence of 
intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2008).

A 20 percent evaluation is assigned with evidence of daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  Id.  

A 40 percent evaluation is assigned for hepatitis C with 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  Id.  

A 60 percent evaluation is assigned with daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12- month period, but not occurring 
constantly.  Id.  
A 100 percent evaluation is assigned with near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  Id. 

Diagnostic Code 7354, Note (1) directs that the rating 
specialist should evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate diagnostic 
code, but do not use the same signs and symptoms as the basis 
for evaluation under Diagnostic Code 7354 and under a 
diagnostic code for sequelae. 38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2008).  Note (2) under defines an "incapacitating 
episode" as "a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician."  

Diagnostic Code 7312 provides ratings for cirrhosis of the 
liver, primary biliary cirrhosis, or cirrhotic phase of 
sclerosing cholangitis.  38 C.F.R. § 4.114 Diagnostic Code 
7312 (2008).  Cirrhosis with symptoms such as weakness, 
anorexia, abdominal pain, and malaise is rated 10 percent 
disabling.  Id.  Cirrhosis with portal hypertension and 
splenomegaly, with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss, is rated 30 percent 
disabling.  Id.  Cirrhosis with history of one episode of 
ascites, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis), is rated 50 
percent disabling.  Id.  Cirrhosis with history of two or 
more episodes of ascites, hepatic encephalopathy, or 
hemorrhage from varices or portal gastropathy (erosive 
gastritis), but with periods of remission between attacks, is 
rated 70 percent disabling.  Id.  Cirrhosis with generalized 
weakness, substantial weight loss, and persistent jaundice, 
or; with one of the following refractory to treatment: 
ascites, hepatic encephalopathy, hemorrhage from varices or 
portal gastropathy (erosive gastritis), is rated 100 percent 
disabling.  

A Note to Diagnostic Code 7312 provides that, for rating 
under Diagnostic Code 7312, documentation of cirrhosis (by 
biopsy or imaging) and abnormal liver function tests must be 
present.  

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy. "Baseline weight" means the average 
weight for the two-year period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2008).

A May 2007 VA examination shows that the Veteran was 
diagnosed with hepatitis C two years prior.  He denied any 
change to his condition, and indicated that he had no 
hospitalizations for complications secondary to his 
hepatitis.  The Veteran complained of occasional nausea and 
vomiting, occurring on average twice a month.  He also 
complained of daily fatigue.  He was not on any medications 
at the time of the examination.  The examiner found no 
history of hospitalization, trauma, or neoplasm.  The Veteran 
had no incapacitating episodes in the last 12 month period.  
He did not have a history of chronic liver disease risk 
factors.  The examiner found that the Veteran had no weight 
change and no evidence of malnutrition.  An abdominal 
examination was normal.  There was no evidence of portal 
hypertension, no other signs of liver disease, no scleral 
icterus, and no evidence of jaundice.  The Veteran was 
employed parttime as a maintenance man at the time of the 
examination.  The Veteran had missed less than one week of 
work during the last 12 month period.  The VA examiner found 
that the Veteran's hepatitis C did not result in any 
significant effects on his usual occupation.  

VA treatment records show that the Veteran complained of 
fatigue due to hepatitis C.  A November 2007 VA echogram of 
the abdomen reflects minimal nodularity of the liver surface 
consistent with intrinsic liver disease.  

A February 2008 liver biopsy reflects chronic hepatitis, 
grade III, stage III.  The Veteran had marked portal fibrosis 
with cirrhotic nodule formation.  In the portal region of the 
liver, there were multiple lymphoid aggregate formations.  
The Veteran had moderate to severe inflammation at the 
interphase and mild chronic inflammation in the liver plate.  

A March 7, 2008 VA treatment report shows that the Veteran 
began therapy for hepatitis C that day.   The Veteran's 
recent biopsy showed Grade III, stage III disease.  He was 
started on Pegasys 180 mcg weekly and Ribavirin 600 mg twice 
daily.  An April 2008 VA treatment report notes reflect 
worsening fatigue. 

A May 2008 emergency room report from Saint Francis Medical 
Center shows that the Veteran was admitted for abdominal pain 
and gastrointestinal bleed with a history of hepatitis C.  
The Veteran was incidentally found to have pneumonia.  The 
Veteran was discharged after three days, and was given a 
release-from-work statement for the next week.  
 
A May 2008 VA treatment report shows that the Veteran was 
started on Pegasys and Ribavirin in March 2008 for treatment 
of hepatitis C.  Treatment was complicated by anemia and 
thrombocytopenia.  He was started on Epogen after four weeks 
of treatment with dose reductions of Ribavirin.  The Veteran 
was hospitalized for bloody diarrhea and was found to have 
pneumonia.  Treatment was stopped at nine weeks.  The Veteran 
was found to be virus free at six weeks.  The Veteran was 
seen for follow up after his hospitalization.  He was noted 
to be improving, but still tired easily.  

VA treatment records show that the Veteran was put on light 
duty for two weeks after his hospitalization.  It was noted 
that the Veteran would be able to return to full duty in June 
2008. 

The Veteran was referred for an ultrasound of the abdomen due 
to his hepatitis C.  A November 2008 VA ultrasound shows that 
the liver and spleen were nonfocal with normal size and 
echogenicity.  The impression was noted to be normal.  

VA and private treatment records show that the Veteran was 
seen in the emergency room for issues unrelated to his 
hepatitis C. 

Prior to March 7, 2008, the Board finds that an evaluation in 
excess of 10 percent for hepatitis C is not warranted.  
Although VA treatment records reflect daily fatigue or 
malaise; there is no indication of anorexia, and Veteran did 
not require dietary restriction or continuous medication for 
control of hepatitis C at that time and objective medical 
evidence does not establish incapacitating episodes having a 
total duration of at least two weeks during the prior 12-
month period.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 
(2008).  A May 2007 VA examination shows that the Veteran had 
no hospitalizations for complications secondary to his 
hepatitis at that time.  He was not on any medications at the 
time of the examination.  There is no indication from the 
medical record that the Veteran had symptoms of anorexia, and 
no indication from the medical record that he had dietary 
restrictions for control of hepatitis C.  The May 2007 
examiner found that the Veteran had no incapacitating 
episodes in the last 12 month period.  The Veteran was 
employed and had missed less than one week of work during the 
last 12 month period.  The Board finds, therefore, that prior 
to March 7, 2008, a higher evaluation is not warranted. 

From March 7, 2008, the medical evidence reflects 
symptomatology consistent with the Veteran's currently 
assigned 20 percent disability rating under Diagnostic Code 
7354.  In March 7, 2008 the Veteran began treatment for 
hepatitis C with continuous medication.  The Veteran had 
symptoms of daily fatigue and malaise.  March 2008 treatment 
reports also reflect anemia and thrombocytopenia related to 
his treatment for hepatitis C.  By June 2008, the Veteran's 
course of treatment for hepatitis C was completed and he was 
noted to be virus free.   

A higher evaluation of 40 percent is not warranted where the 
Veteran is not shown to have anorexia with minor weight loss 
and hepatomegaly; or incapacitating episodes having a total 
duration of at least four weeks during the past 12-month 
period.  A May 2007 VA examination shows that Veteran had no 
weight change and no evidence of malnutrition.  There is no 
evidence of heptomegaly.  A November 2008 VA ultrasound shows 
that the liver was of normal size and echogenicity.  The May 
2007 VA examination shows that the Veteran had no 
incapacitating episodes due to hepatitis C in the last 12 
month period.  The Veteran was hospitalized for three days in 
May 2008 for gastrointestinal bleed and pneumonia.  It is 
unclear from the record whether the Veteran's 
gastrointestinal bleed may have been related to his treatment 
for hepatitis C; however, the Veteran was not incapacitated 
for a period in excess of four weeks.  The Veteran was given 
a one-week release-from-work statement, and thereafter was 
returned to light duty.  Absent evidence of anorexia with 
hepatomegaly or objective evidence of incapacitating episodes 
having a total duration of at least four weeks, the Board 
finds that from March 7, 2008, a higher 40 percent evaluation 
is unavailable.  

Prior to and from March 7, 2008, the Board has considered 
whether a higher rating can be assigned under Diagnostic Code 
7312 for cirrhosis.  The Board notes, however, that Note (1) 
following Diagnostic Code 7354 disallows using the same signs 
or symptoms for a rating under Diagnostic Code 7312.  The 
Board finds that a higher evaluation is not available to the 
Veteran under Diagnostic Code 7312.  A November 2007 VA 
echogram of the abdomen reflects minimal nodularity of the 
liver surface consistent with intrinsic liver disease.  A 
February 2008 liver biopsy reflects chronic hepatitis, grade 
III, stage III.  The Veteran had marked portal fibrosis with 
cirrhotic nodule formation.  Evidence of record, however does 
not reflect portal hypertension and splenomegaly, with 
weakness, anorexia, abdominal pain, malaise, and at least 
minor weight loss to warrant the next higher rating of 30 
percent under Diagnostic Code 7312.  The May 2007 VA examiner 
found no evidence of portal hypertension.  Objective evidence 
or record does not indicate that the Veteran has had minor 
weight loss, of at least 10 percent of the Veteran's baseline 
weight.  See 38 C.F.R. § 4.112.  The May 2007 VA examiner 
found that the Veteran had no weight change and no evidence 
of malnutrition.  VA treatment records do not otherwise 
indicate that the Veteran has had weight loss due to 
hepatitis C.  A November 2008 VA ultrasound shows that the 
spleen was nonfocal with normal size and echogenicity.  The 
medical records also indicate that there have been no 
episodes of ascites or encephalopathy, which are symptoms 
characterizing higher ratings under Diagnostic Code 7312.  

In denying the claim for a higher rating, the Board has 
considered the potential application of other various 
provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
hepatitis C with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology as 
discussed above.  
The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The May 2007 VA examiner found that the 
Veteran's hepatitis C did not result in any significant 
effects on his usual occupation.  

The record does not show that the Veteran has required 
frequent hospitalizations due to hepatitis C.  The Board 
notes that evidence shows that the Veteran was hospitalized 
for three days in March 2008 for a gastrointestinal bleed and 
pneumonia.  This hospitalization was during the course of the 
Veteran's treatment for hepatitis C; however, it is not clear 
that the Veteran's gastrointestinal bleed was related to his 
hepatitis C.  Nonetheless, that the Diagnostic Code under 
which the Veteran is rated does address incapacitating 
episodes and the duration of such, and the Veteran is not 
shown to have lost more than 10 days of work due to this 
hospitalization and his period of rehabilitation.  Further, 
the Veteran was noted to have completed treatment for 
hepatitis C in June 2008 and was apparently virus free.  The 
Veteran was hospitalized in March 2009 with a diagnosis of 
confusion and sinusitis.  An MRI showed no brain hemorrhage.  
Findings in the left side of the brain were noted; however, 
there is no indication that this hospitalization was related 
to hepatitis C.  The Board finds, therefore, that the Veteran 
has not had frequent hospitalizations due to hepatitis C to 
warrant an extraschedular evaluation.  There is no persuasive 
evidence in the record to indicate that this service-
connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  The evidence of record does not 
show that the manifestations of the Veteran's service-
connected disability have resulted in an unusual disability 
or impairment that has rendered the criteria and/or degrees 
of disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.

C.  Conclusion

Although the Veteran has a current skin disability, the 
record provides no competent evidence that the disability was 
incurred or aggravated in service, and no nexus has been 
established between the Veteran's current disability and his 
military service, to include Agent Orange exposure in 
service.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the Veteran's skin rash 
is etiologically related to active service.  Prior to and 
from March 7, 2008, the preponderance of the evidence is 
against finding that the Veteran's hepatitis C warrants a 
higher rating evaluation.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a skin rash is denied.

Prior to March 7, 2008, an increased rating for hepatitis C, 
in excess of 10 percent, is denied.

From March 7, 2008, an increased rating for hepatitis C, in 
excess of 20 percent, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


